ON MOTION FOR REHEARING
PER CURIAM.
We grant the motions for rehearing, withdraw our prior opinion issued March 9, 2001, and substitute the following opinion.
Petitioner Jeffrey Brown moved this Court for a writ of habeas corpus based upon a trial court order entered February 1, 2001, committing him to involuntary hospitalization. The Attorney General filed a response confessing error and we ordered that Brown be released from the state hospital immediately.
We then received a response from the Department of Children and Family Services agreeing that the trial court’s order departed from the essential requirements of Chapter 916, Florida Statutes. The Department cited section 916.105(3), Florida Statutes (2000) which provides that treatment in community outpatient settings be provided whenever it is a feasible alternative to treatment in a state forensic facility. Additionally, the Department cited section 916.13(l)(b), Florida Statutes (2000), which authorizes commitment only after a finding by clear and convincing evidence that all available, less restrictive treatment alternatives are inappropriate. Everyone agrees that the evidence in this case does not support such a finding.
Therefore, the writ of habeas corpus is granted, the commitment order is vacated and this cause is remanded to the trial court to explore other, less restrictive treatment alternatives. Brown is to be immediately released from custody and be restored to his pre-commitment bond status.